Citation Nr: 1431686	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-05 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a respiratory disability claimed as a breathing disorder as a result of exposure to chemicals and asbestos.

3.  Entitlement to service connection for residuals of renal cancer claimed as a result of exposure to chemicals and asbestos.

4.  Entitlement to service connection for a skin disability claimed as a result of exposure to chemicals and asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1993 to December 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In January 2010, the Board remanded the claims.

In August 2009, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The issues of entitlement to service connection for a respiratory disability, residuals of renal cancer, and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A low back disability, to include lumbar degenerative disc disease, was not manifest during active service, lumbar spine arthritis was not manifest to a compensable degree within one year of separation from active duty, and a low back disorder is not otherwise attributable to active service or service-connected disability.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service, lumbar arthritis may not be presumed to be so incurred, and a back disorder is not causally related to service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2005 and September 2006 correspondence of the information and evidence needed to substantiate and complete the claim for service connection.  The RO provided notice of how disability ratings and effective dates are determined in September 2006.  The claim was readjudicated in June 2011.

Pursuant to the Board's January 2010 remand, VA scheduled the Veteran for a VA orthopedic examination which was conducted by a physician, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Although the VA examination was not conducted by an orthopedist, the Board finds that there has been substantial compliance with the Board's January 2010 Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board first notes that the Remand requested that a medical opinion address whether any diagnosed back disorder was aggravated by the Veteran's left knee medial collateral ligament strain.  The VA examiner who conducted the April 2011 VA examination provided an examination report which included the Veteran's history of thoracolumbar spine problems and current symptoms and treatment.  The examiner provided adequate findings based on physical examination, and a thorough explanation and rationale in reaching his conclusion that the Veteran's lower back condition was not caused by, related to, or aggravated by his service-connected left knee disability.  Indeed, there is no competent evidence to the contrary.  Hence, the Board finds that VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

The Veteran contends that he has a thoracolumbar spine disorder as secondary to service-connected left knee disability.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed all service treatment records and all post-service  medical records.

As noted above, the Veteran does not contend, and the evidence does not demonstrate that he injured his back in service.  The service treatment records are absent complaints, findings or diagnoses of any spine injuries or diagnoses during service.  On the clinical examination for separation from service, the Veteran's spine was evaluated as normal.  In addition, in the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having recurrent back pain.   

Further, post-service medical records do not reveal competent evidence showing that lumbar arthritis was productive of a disability to a compensable degree within a year of the Veteran's separation from active duty.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the appellant clearly has a current lumbar spine disability.  The Veteran has been diagnosed as having mild degenerative joint disease L1-L4 and lumbar degenerative disc disease with grade 1 anterolisthesis L5 on S1.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and either his military service or service-connected disability.  Significantly, the evidence of record does not include any opinion linking a thoracolumbar spine disorder to service or to service-connected disability.  

The Veteran underwent VA examination in August 2006 at which time the examiner opined that the Veteran's back disorder was less likely than not caused by or a result of his service-connected knee problem.  The examiner noted that there was no history of spinal trauma in service or treatment during service for back problems.  The examiner noted that through an extensive review of the literature, no relationship between the Veteran's service-connected knee disorder causing herniated discs and degenerative arthritis of the spine could be found.

The Veteran underwent VA examination in April 2011 at which time the examiner opined that the appellant's lower back disorder was not caused by or related to or aggravated by his service-connected left knee medial collateral ligament strain.  The physician examiner noted that he carefully reviewed the Veteran's service medical record and there was no documented lower back disorder while the appellant was in active service or within one year after discharge from service.  The examiner noted that the Veteran's gait was antalgic but that he had no evidence of limping.  The examiner noted that the Veteran was obese and that his body mass index was almost 44.7.  According to the Centers for Disease Control a normal body mass index is between 18.5 and 24.9.  The examiner opined that the Veteran's lumbosacral degenerative disease was more likely due to part of generalized degeneration due to age as well as extreme obesity.

There is no opinion of record to the contrary.  Without competent evidence linking a current thoracolumbar spine disorder to service or to service-connected disability, the benefit sought on appeal cannot be granted. 

The appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER

Entitlement to service connection for a back disability, to include secondary to a service-connected left knee disability, is denied.


REMAND

The Veteran contends that he suffers from chronic asthmatic bronchitis, hyperinflated lungs, interstitial lung disease, and small pneumonconiotic opacities as a result of exposure to asbestos.  The Veteran reported that he was exposed to asbestos when he worked in Army motor pools and engineer tank units which had a history of asbestos containing materials.  He also alleges that he lived in barracks that had asbestos abatement done in late 1995 and 1996 after his discharge from service.  The Veteran also contends that due to chemical and asbestos exposure he suffers from acanthosis nigricans of the elbows, neck, and under chest area, contact dermatitis of both hands, arms, and scrotum, bilateral tinea pedis, an infected left big toe nail, and residuals of right kidney cancer status post radical nephrectomy.  

In addition to asbestos exposure, the Veteran reports in-service exposure to rock dust, lead, lead-based products, diesel fuel, diesel exhaust particulate, depleted uranium (claimed as ionizing radiation), Krylon spray paints silver chrome and black, car paint-chemical agent resistant coating, trichloroethylene degreasers solvents, nitramines from C4 plastic explosives, CS gas, mineral oils, hydraulic fluid, lubricating oil, white phosphorus, and smoke screen, second hand smoke, floor wax and floor stripper, ABC fire extinguisher dry chemical, paint stripper, and UV sun exposure (arms, face, neck, and head).  In addition, the Veteran also contends that he drank non-potable water.

Of record is a September 2009 letter from Dr. Tolliver which noted that the Veteran had been under his care since May 2002 for acquired acanthosis nigricans located on both arms, back of neck, and on his abdomen caused by kidney cancer; mild to moderate dysplastic nevi on the left foot, heel, calf and top of right hand; and a benign skin lesion which was removed from left side of nose.  Dr. Tolliver noted that he had spoken with the Veteran about his exposure in military service to asbestos, depleted uranium, lead, diesel fuel, solvents, and various chemical exposures while performing his duties of a combat track vehicle crewman military occupational specialty.  Dr. Tolliver concluded that it was more likely than not that the Veteran's benign and precancerous skin conditions were caused by direct skin exposure to solvents, diesel fuel, and other chemicals during his military service.

Of record is a September 2009 letter from Dr. Figueroa which noted that the Veteran had been under his care since June 2002 to 2006 for mild-moderate asthma and mild interstitial lung disease with hyperinflated air sacs.  Dr. Figueroa noted that he had spoken with the Veteran about his exposure in military service to asbestos, depleted uranium, lead, diesel fuel, solvents, and various chemical exposures while performing his duties of a combat track vehicle crewman military occupational specialty and concluded that it was more likely than not that the Veteran's asthma and mild lung disease were caused by chemical inhalation and asbestos during his military service.

Lastly, of record is an October 2009 letter from Dr. Pujari which notes that the Veteran had been under his care since February 2005 having a right radical nephrectomy with lymphadenectomy for his clear cell renal cell cancer.  Dr. Pujari noted that the risk for kidney cancer is rare at 3 percent of all cancer diagnoses, that the target age was between 50 and 70 years of age, and that the Veteran was diagnosed with kidney cancer at age 31 and only 9 years and one month after his discharge from military service.  Dr. Pujari noted that he had spoken with the Veteran about his exposure in military service to asbestos, depleted uranium, lead, diesel fuel, and various chemical exposures while performing his duties of a combat track vehicle crewman military occupational specialty and concluded that it was more likely than not that the Veteran's renal cell caner of the lining of the right kidney was caused by exposure to asbestos during his military service.

In January 2010, the Board remanded the issues for VA examinations to determine the etiology of his respiratory disorders, renal cell carcinoma, and skin disorders.  The Board noted that VA examinations were warranted so that examiners could review the entire record, consider a complete history, and provide an informed opinion as to the relationship between any current lung disorder, renal cancer, and skin disorder and the Veteran's active duty service.

The Board directed that the Veteran should be scheduled for pulmonary, renal, and dermatological examinations and directed that following a review of the claims file, the pulmonologist, dermatologist, and renal specialist must provide opinions whether it was at least as likely as that any diagnosed respiratory disorder, diagnosed skin disorder, and renal cancer were attributable to the Veteran's claimed in-service exposure to asbestos or other chemical exposure.  

In September 2010, a memorandum from the Environmental Coordinator at Beckley Veterans Hospital was received which indicated that Beckley VA Medical Center  was considered a small rural medical center and they did not have a dermatologist, a pulmonologist and a renal specialist who was certified to conduct compensation examinations.  Thus, it appears that an internist completed the examinations.  It appears that the request for examinations were to be sent to Salem VAMC or Richmond VAMC; however, the examinations were conducted by a VA staff physician.  

Although the Beckley examiner noted that he had been doing compensation examinations for years and although the examiner noted that he spoke to someone in the Appeals Management Center who recommended that he conduct the examination, because of the complex nature of these issues, and in light of the competent evidence of record, it is the Board's opinion that opinions be obtained from the requested specialists.

The Board acknowledges that it has reached a decision regarding the appellant's entitlement to service connection for a low back disorder based on an examination conducted by a doctor whose very report we are not accepting with regard to the issues remanded.  The difference, however, is that unlike the low back disorder claim, here there is favorable competent evidence.  As such, the Board finds that specialty examinations are in order.  In this regard, the law provides that if the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the striking similarities between the language used by each private doctor raise legitimate questions as to their authenticity.  Still, the Board is not free to substitute its own judgment for that of a physician.  Id.  Hence, assuming arguendo for the purposes of this remand that the private opinions are indeed valid, the Board finds further development in order. 

Accordingly, the case is REMANDED for the following action:

1.  A VA pulmonologist is to be provided access to the Veteran's claims folder, a copy of this remand, Virtual VA file, and VBMS file.  The pulmonologist must specify in the report that these records have been reviewed.  Following such review, the pulmonologist must opine whether it is at least as likely as not that any diagnosed respiratory disorder is attributable to the Veteran's claimed in-service exposure to asbestos or chemical exposure.  If so, the pulmonologist is requested to identify the specific source of exposure attributable to the Veteran's respiratory disorder(s).  The examiner should provide a complete rationale for any opinion provided.  The pulmonologist must address the opinion offered by Dr. Figueroa.
 
2.  A VA dermatologist is to be provided access to the Veteran's claims folder, a copy of this remand, Virtual VA file, and VBMS file.  The dermatologist must specify in the report that the claims file, Virtual VA records, and VBMS records have been reviewed.  Following such review, the dermatologist must opine whether it is at least as likely as not that any diagnosed skin disorder is attributable to the Veteran's claimed in-service exposure to asbestos or other chemical exposures.  If so, the dermatologist is requested to identify the specific source of exposure attributable to the Veteran's skin disorder(s).  The examiner should provide a complete rationale for any opinion provided.  The dermatologist must comment on the opinion offered by Dr. Tolliver.
 
3.  A VA renal specialist is to be provided access to the Veteran's claims folder, a copy of this remand, Virtual VA, and VBMS.  The renal specialist must specify in the report that the claims file, Virtual VA records, and VBMS records have been reviewed.  Following such review, the renal specialist must opine whether it is at least as likely as not that renal cell cancer is attributable to the Veteran's claimed in-service exposure to asbestos or other chemical exposure.  If so, the renal specialist is requested to identify the specific source of exposure attributable to the Veteran's renal cell cancer.  The examiner should provide a complete rationale for any opinion provided.  The renal specialist must comment on the opinion offered by Dr. Pujari.
 
4.  It would be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5. After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO must ensure that the examiners documented their consideration of any Virtual VA and VBMS file.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6. Thereafter, the RO should readjudicate the claims of entitlement to service connection for a respiratory disorder, renal cancer, and a skin disorder.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


